OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on January 11, 1990, and maintains an office in Buffalo. The *46Grievance Committee filed a petition charging respondent with failing to pay promptly funds in his possession that a third party was entitled to receive, and other acts of professional misconduct.
Respondent admitted the material allegations of the petition and submitted matters in mitigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility: DR 1-102 (A) (8); DR 6-101 (A) (3); DR 9-102 (A), (B) (1), (2); (C) (3), (4); (D) and (E) (22 NYCRR 1200.3 [a] [8]; 1200.30 [a] [3]; 1200.46 [a], [b] [1], [2]; [c] [3], [4]; [d], [e]).
In mitigation, we note that the misconduct occurred during a period when respondent experienced personal problems, including the serious illness of two family members. Additionally, we have considered that respondent has an otherwise unblemished record, that, no client suffered a financial loss as a result of respondent’s misconduct and that respondent has corrected his bookkeeping practices. Accordingly, we conclude that respondent should be censured.
Pine, J. P., Lawton, Hayes, Wisner and Hurlbutt, JJ., concur.
Order of censure entered.